Title: To George Washington from Oliver Wolcott, Jr., 26 July 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Sir
            Philadelphia July 26. 1795
          
          I went to the State House yard last Saturday for the purpose of observing the proceedings—there were not in my opinion fifteen hundred persons present—and one half of this number took no part in what was done—the persons who voted, were of the ignorant & violent class of the community.
          Doct. Shippen was Chairman, & Dallas[,] Pettit, Swanwick, Muhlenbergh, McClenaghan[,] Barker, & Judge McKean ostensible leaders, who were mounted on a Stage—the latter was introduced late in the meeting by Dallas & Pettit.
          A memorial was read twice, & passed as the sense of the meeting without opposition or debate. Hamilton Rowan was introduced or named, by McClenaghan & recd with three cheers. the Treaty was thrown to the populace, who placed it on a pole; a company of about three hundred then proceeded to the French Ministers house, before which some ceremony was peformed— the mob then went before Mr Hammonds house & burnt the Treaty with huzzas & acclamations, the same was done before Mr Bonds & Mr Binghams houses. some Glass was broken by the mob of Mr Binghams house.
          In all this farce McClenaghan is said to have been a leader. The F. Minister denied himself to the mob, & has I believe in every respect conducted [himself] with strict propriety.
          
          Keen sensations are excited in the City at this villanous conduct—I cannot speak with certainty of the opinion of the City as to the treaty, but I am confident that their feelings are temperate & that they feel intire confidence in the President & will support his decision. I am in haste with the most perfect respect Sir, your obedt serv.
          
            Oliver Wolcott Jr.
          
        